—In an action for indemnification, defendant *595appeals from so much of an order of the Supreme Court, Rockland County (Edelstein, J.), entered October 31, 1984, as denied his cross motion for summary judgment on the grounds of the Statute of Limitations and laches.
Order affirmed insofar as appealed from, with costs.
Plaintiffs’ action for indemnification was not time barred since it was instituted after payment was made but before the applicable six-year Statute of Limitations had run (see, Bay Ridge Air Rights v State of New York, 44 NY2d 49, 54-55; State of New York v Stewart’s Ice Cream Co., 64 NY2d 83). Moreover, plaintiffs’ suit was not barred by laches, since plaintiffs were not guilty of delay which prejudiced defendant (see, Sorrentino v Mierzwa, 25 NY2d 59, 63). Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.